Broyles, C. J.
1. Under the facts of the case, as disclosed by the record, the verdict in favor of the plaintiff, directed by the court, was the only possible legal verdict that could have been rendered. No motion for a new trial was made, and the only assignment of error in the bill of exceptions is upon the direction of the verdict.
2. It appearing to this court that the writ of error in this case must have been prosecuted for the purpose of delay only, the request of the defendant in error, that ten per cent, damages be assessed against the plaintiff in error, is granted.

Judgment affirmed, with damages.


Luke and Bloodworlh, JJ., concur.